IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

EBONY WHITE : CIVIL ACTION
v. 3
DALE HARSHBARGER 3 NO,
and 7
VIRGINIA TRANSPORTATION
CORPORATION
NOTICE OF REMOVAL

 

Defendants Dale Harshbarger and Virginia Transportation Corporation, by and through its
attorneys, Billet & Associates, LLC, hereby notice the removal of this matter to the United States
District Court for the Eastern District of Pennsylvania from the Court of Common Pleas,
Philadelphia County, Pennsylvania, and, in support thereof, aver the following:

l. This is a civil action which was filed and is now pending in the Court of Common

Pleas of Philadelphia County entitled White v. Harshbarger et al., Philadelphia County Court of

 

Common Pleas, May Term 2019, No. 91670. See plaintiff's Complaint, a copy of which is
attached as Exhibit “A.”

2. The action was commenced by the filing of the aforementioned Complaint on or
about May 29, 2019. Id. See Exhibit “A.”

3, Defendants Dale Harshbarger and Virginia Transportation Corporation were

served on or about June 3, 2019.
4. Accordingly, this Notice of Removal is being filed within thirty (30) days of
service of plaintiff's Complaint, and it is the first pleading which specifically identifies all
elements of federal jurisdiction.

>, Defendants expressly reserve all rights and defenses relating to plaintiff's claims.

6. The causes of action set forth in plaintiff's Complaint are such that this Court may
exercise diversity jurisdiction pursuant to 28 U.S.C. §1332, and is therefore removable pursuant
to 28 U.S.C. §1441(b).

7. Furthermore, this Court has original jurisdiction over plaintiffs claims due to the
diversity of citizenship between the plaintiff and the defendants. See 28 U.S.C. §1332.

. 8. Plaintiff Ebony White is an adult individual and citizen of the Commonwealth of
Pennsylvania, and resides at 12 N. Kossuth Street, Baltimore, Maryland. See Exhibit "A" at 41.

9. Defendant Dale Harshbarger is an adult individual and citizen of the State of
Kentucky, and resides at 4772 Petersburg Road, Petersburg, Kentucky. See Exhibit "A" at 2.

10. | Defendant Virginia Transportation Corporation is a business or corporation with a
registered office and/or principal place of business at 141 James P. Murphy Highway, W.
Warwick, Rhode Island. See Exhibit "A" at 43.

11. Plaintiff has alleged damages in excess of $50,000, which could exceed the sum
or value of $75,000. See Exhibit "A." See also 28 U.S.C. §1332.

12. Venue is proper in the Eastern District of Pennsylvania pursuant to 28 U.S.C.

§1391(b)(2), as the events which gave rise to plaintiffs causes of action occurred in the County

of Bedford, Pennsylvania, which is in the Eastern District of Pennsylvania. See Exhibit “A.”
13. For the aforementioned reasons, this Court has original jurisdiction over
plaintiffs claims due to the diversity of citizenship between the plaintiff and the defendants. See
28 U.S.C. §1332.

14. Written notice to plaintiff and all other defendants is being served simultaneously
with this Notice of Removal. See Notice of Removal attached as Exhibit “B.”

15. | Acopy of this Notice of Removal, along with all attachments, is also being filed
with the Prothonotary of the Court of Common Pleas of Philadelphia County. See Praecipe for
Notice of Removal attached as Exhibit “C.”

WHEREFORE, defendants Dale Harshbarger and Virginia Transportation Corporation
respectfully request that this matter be removed to this the United States District Court for the

Eastern District of Pennsylvania for all purposes.

BILLET & ASSOCIATES, LLC

ROBERT DOUGLAS BILLET, ESQUIRE
STACY L. GREENBERG, ESQUIRE
Attorneys for defendants Dale Harshbarger
and Virginia Transportation Corporation
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

EBONY WHITE
CIVIL ACTION

Vv.
DALE HARSHBARGER NO.

and
VIRGINIA TRANSPORTATION
CORPORATION

CERTIFICATE OF SERVICE

 

I, Stacy L. Greenberg, Esquire, hereby certify that a true and correct copy of the Notice of
Removal, was served upon each and every interested counsel or unrepresented party by regular

first class mail, postage pre-paid on June 26, 2019.

BILLET & ASSOCIATES, LLC

ROBERT DOUGLAS BILLET, ESQUIRE
STACY L. GREENBERG, ESQUIRE
Attorneys for defendants Dale Harshbarger
and Virginia Transportation Corporation
